Title: From George Washington to Benjamin Harrison, Sr., 19 March 1783
From: Washington, George
To: Harrison, Benjamin, Sr.


                        
                            Sir
                            Head Quarters Newburgh 19th March 1783
                        
                        I take the liberty of forwarding to your Excellency a Letter from a Mr Wormly in New York—His present
                            application I suppose is in consequence of the information I had given him that a Passport for his Return to Virginia
                            could only be granted upon his obtaining permission for the purpose from the Executive of the State.
                        I now leave his Request to its own operation & the wisdom of Government. With great regard and esteem
                            I have the honor to be Sir Your Excellencys Most Obedt Servant
                        
                            Go: Washington
                        
                        
                            The Money sent out some time ago is still in the Hands of Colo. Smith Mr Ingles tho’ advised of it will
                                not send for it—the money for Chevr Chattelleux came out a few days Since.
                        
                    